IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                           Assigned on Briefs April 18, 2013

  ADRIAN FIELDS v. BYRON WILLIAMS and STERLING MARSHALL

               Direct Appeal from the Circuit Court for Shelby County
                 No. CT-000377-10, Div. II     James Russell, Judge


                 No. W2012-01949-COA-R3-CV - Filed April 30, 2013


        This is an appeal from the circuit court’s dismissal of Appellant’s appeal from general
sessions court. Upon filing the appeal, Appellant paid costs in the general sessions court
pursuant to Tennessee Code Annotated Section 8–21–401(b)(1)(C)(i), but did not submit a
surety bond under Tennessee Code Annotated Section 27-5-103. The circuit court held that
failure to post the surety bond under Section 27-5-103 resulted in a lack of subject matter
jurisdiction in the circuit court. Accordingly, the trial court granted Appellees’s motion to
dismiss the appeal for lack of subject matter jurisdiction. Based upon this Court’s recent
decision in Bernatsky v. Designer Baths & Kitchens, LLC, No. W2012-00803-COA-R3-CV,
2013 WL 593911 (Tenn. Ct. App. Feb. 15, 2013), we reverse the dismissal and remand for
further proceedings.

Tenn. R. App. P. 3. Appeal as of Right; Judgment of the Circuit Court Reversed and
                                     Remanded

J. S TEVEN S TAFFORD, J., delivered the opinion of the Court, in which D AVID R. F ARMER, J.,
and H OLLY M. K IRBY, J., joined.

Lewis K. Garrison, Memphis, Tennessee, for the appellant, Adrian Fields.

Robert L. Gatewood, Jr., Memphis, Tennessee, for the appellee, Byron Williams and Sterling
Marshall.

                                         OPINION

       The underlying case arose out of a car accident that occurred on or about October 10,
2007 in Memphis. Appellant Adrian Fields was waiting at a red light to head South on
Perkins Road near the American Way intersection. Sterling Marshall was driving a vehicle
that was owned by Byron Williams (together with Mr. Marshall, “Appellees”). The Williams
vehicle was stopped behind Ms. Fields’s vehicle at the red light. When the light changed,
Ms. Fields began to proceed forward, but stopped suddenly. Mr. Marshall failed to stop and
hit Ms. Fields’s vehicle from behind.

       On September 9, 2008, Ms. Fields filed suit against Messrs. Williams and Marshall
in the Shelby County General Sessions Court, seeking damages for injuries allegedly
sustained in the accident. The general sessions court entered a defense verdict on January
14, 2009. On that same day, Ms. Fields filed a notice of appeal in the general sessions court
and paid costs in that court pursuant to Tennessee Code Annotated Section 8-21-
401(b)(1)(C)(i).1 Ms. Fields did not, however, submit a surety bond pursuant to Tennessee
Code Annotated Section 27-5-103.2

       On July 9, 2012, Appellees filed a motion to dismiss the appeal to the circuit court,
alleging that the circuit court lacked subject matter jurisdiction due to Ms. Fields’s failure
to post a surety bond under Tennessee Code Annotated Section 27-5-103. The motion to
dismiss was heard on August 17, 2012. By order of August 27, 2012, the trial court granted
Appellees’s motion to dismiss on the ground that Ms. Fields’s failure to post the surety bond
under Section 27-5-103 resulted in a lack of subject matter jurisdiction.

       Ms. Fields appeals, raising one issue for review as stated in her brief:

                 When a party appeals from general sessions court to circuit


       1
           Tennessee Code Annotated Section 8-21-401(b)(1)(C)(i) provides:

                 (C) In the following specific types of civil actions, the clerk shall charge a
                 standard court cost of one hundred fifty dollars ($150) at the institution of
                 a case:

                 (i) Appeals to the circuit or chancery court from juvenile court, general
                 sessions court, probate courts, municipal courts or an administrative
                 hearing; writs of certiorari from lower courts; or administrative hearings;


       2
           Tennessee Code Annotated Section 27-5-103 provides:

                 (a) Before the appeal is granted, the person appealing shall give bond with
                 good security, as hereinafter provided, for the costs of the appeal, or take
                 the oath for poor persons.

                 (b) An appeal bond filed by a plaintiff or defendant pursuant to this chapter
                 shall be considered sufficient if it secures the cost of the cause on appeal.

                                                      -2-
              court, and pays the required appeal fee as provided by the court
              clerk, but does not file an appeal bond in an unknown amount or
              pay any other amount, is the appeal defective and should it be
              dismissed by the circuit court?

       It is well settled that subject matter jurisdiction implicates a court’s power to
adjudicate a particular case or controversy. Osborn v. Marr, 127 S.W.3d 737, 739
(Tenn.2004); Earls v. Mendoza, No. W2010-01878-COA-R3-CV, 2011 WL 3481007, at *5
(Tenn. Ct. App. Aug.10, 2011). “In the absence of subject-matter jurisdiction, a court cannot
enter a valid, enforceable order.” Earls, 2011 WL 3481007, at *5 (citing Brown v. Brown,
198 Tenn. 600, 281 S.W.2d 492, 497 (Tenn. 1955)). When subject matter jurisdiction is
questioned, we must ascertain whether the Tennessee Constitution, the Tennessee General
Assembly, or the common law have conferred upon the court the power to adjudicate the case
before it. Id. (citing Staats v. McKinnon, 206 S.W.3d 532, 542 (Tenn. Ct. App. 2006)).
“Since a determination of whether subject matter jurisdiction exists is a question of law, our
standard of review is de novo, without a presumption of correctness.” Northland Ins. Co. v.
State, 33 S.W.3d 727, 729 (Tenn. 2000).

       The issue raised in this appeal was recently addressed in this Court’s opinion,
Bernatsky v. Designer Baths & Kitchens, LLC, No. W2012-00803-COA-R3-CV, 2013 WL
593911 (Tenn. Ct. App. Feb. 15, 2013). In Bernatsky, as in the instant appeal, the parties
appealed a general sessions court decision to the circuit court, paid “standard court cost” of
the appeal under Tennessee Code Annotated Section 8-21-401(b)(1)(C)(i), but did not file
an appeal bond pursuant to Section 27-5-103(a). The circuit court dismissed the appeal for
lack of subject matter jurisdiction based on the appellants’ failure to file an appeal bond
under Section 27-5-103(a). Bernatsky, 2013 WL 593911, at *2. The appellants appealed the
dismissal to this Court.

       In the Bernatsky appeal, this Court reversed the circuit court’s dismissal of the appeal
from general sessions court and specifically held that the payment of “standard court cost”
under Section 8-21-401(b)(1)(C)(i) satisfied the requirement to give bond for the costs of the
appeal to circuit court under Section 27–5–103(a). Bernatsky, 2013 WL 593911, at *19. The
Bernatsky holding was based upon this Court’s conclusion that Section 27-5-103 is
ambiguous because it is imprecise and could reasonably be interpreted in more than one way.
Bernatsky, 2013 WL 593911, at *7. Accordingly, we construed Section 27-5-103 and
Section 8-21-401 together, and considered the language and legislative history of both
statutes, as well as the relevant caselaw. After doing so, the Bernatsky Court held that giving
a cash bond of $211.50, which included the $150 “standard court cost” for such appeals
under Section 8-21-401(b)(1)(C)(i), satisfied the requirement in Section 27-5-103(a) to “give
bond with good security . . . for the costs of the appeal.” In reaching this conclusion,

                                              -3-
Bernatsky specifically overruled University Partners Development v. Bliss, No. M2008-
00020-COA-R3-CV, 2009 WL 112571 (Tenn. Ct. App. Jan.14, 2009) and Jacob v. Partee,
No. W2012-00205-COA-R3-CV, 2012 WL 3249605 (Tenn. Ct. App. Aug 10, 2012), perm.
app. denied (Tenn. Dec. 12, 2012). Bernatsky, 2013 WL 593911, at *19 & n.21.
Accordingly, Bernatsky reversed the circuit court’s dismissal of the case and remanded for
further proceedings.       Id.; accord West v. AMISUB (SFH), Inc., No.
W2012-00069-COA-R3CV, 2013 WL 1183074 (Tenn. Ct. App. March 21, 2013); Brown
v. Shtaya, No. W2012-00875-COA-R3CV, 2013 WL 836949 (Tenn. Ct. App. March 6,
2013); Andrews v. Clemmer, No. W2012-00986-COA-R3CV, 2013 WL 776073 (Tenn. Ct.
App. Feb. 28, 2013); Meacham v. Starnes, No. W2012-00192-COA-R3CV, 2013 WL
760979, (Tenn. Ct. App. Feb. 27, 2013).

        In light of this Court's opinion in Bernatsky, and for the foregoing reasons, we
conclude that the circuit court erred in determining that it lacked subject matter jurisdiction
based on Ms. Fields’s failure to file a surety bond. The order of dismissal is reversed and the
case is remanded for further proceedings as may be necessary and are consistent with this
Opinion. Costs of the appeal are assessed against the Appellees, Byron Williams and
Sterling Marshall, for which execution may issue if necessary.




                                                    _________________________________
                                                    J. STEVEN STAFFORD, JUDGE




                                              -4-